t c summary opinion united_states tax_court darel guy taken jr petitioner v commissioner of internal revenue respondent docket no 10728-o0s filed date darel guy taken jr pro_se j anthony hoefer for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in and additions to ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue - - petitioner’s federal income taxes for the years and in the amounts as follows additions to tax_year deficiency sec_6651 a sec_6651 a sec_6654 a dollar_figure dollar_figure --- dollar_figure big_number dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure the issues for decision are as follows whether petitioner filed a federal_income_tax return for any of the years in issue we hold that he did not whether petitioner is liable for the deficiencies in income taxes and the additions to tax as determined by respondent in the notices of deficiency we hold that he is whether respondent erroneously credited overpayments allegedly claimed by petitioner on returns for prior years against past due child_support liability for which petitioner disputes we hold that we lack jurisdiction to decide this matter background’ some of the facts have been stipulated and they are so found petitioner resided in north buena vista iowa at the time that his petition was filed with the court the documentary record that was developed at trial was unsatisfactory accordingly the court held the record open for days so that the parties could produce specific documentary_evidence respondent produced what was requested petitioner did not a facts relating to petitioner’s tax_liabilities for the years in issue during and the taxable years in issue petitioner was employed by the chicago central pacific railroad the railroad and received compensation in the amounts of dollar_figure dollar_figure and dollar_figure respectively the railroad withheld federal_income_tax from petitioner’s compensation in the amounts of dollar_figure and dollar_figure for and respectively the railroad did not withhold any federal_income_tax from petitioner’s compensation_for during and petitioner received interest_income as follows payor homeland bank na dollar_figure dollar_figure --- firstar bank of iowa na - dollar_figure towa community credit_union - --- magna bank na _ oo _82 during petitioner received gambling winnings paid_by two casinos belle of sioux city iowa in the amount of dollar_figure and harvey’s of council bluffs iowa in the amount of dollar_figure belle of sioux city withheld federal_income_tax in the amount of dollar_figure from petitioner’s gambling winnings harvey’s of council bluffs did not withhold any federal_income_tax from petitioner’s gambling winnings during the years in issue petitioner was unmarried and had no dependents within the meaning of sec_152 q4e- petitioner did not file a federal_income_tax return for any of the years in issue nor did petitioner pay estimated_tax for any of those years b facts relating to the setoff of alleged overpayments for prior years petitioner and his ex-wife separated in and were divorced in by virtue of the separation and divorce petitioner became obligated to pay child_support petitioner’s testimony at trial petitioner testified that from through early he paid child_support directly to his ex-wife by personal and certified check that in date his ex-wife filed a complaint against him with the iowa state support enforcement office for nonpayment of child_support and that his ex-wife’s complaint was completely unfounded according to petitioner the support enforcement office would not recognize the payments that he had made by check and that as a consequence the enforcement office improperly commenced collection action against him the collection action to which petitioner alludes was described by him at trial as follows --- - petitioner in december ‘87 my ex-wife went to the support enforcement office here in iowa -- i was living in the state of washington -- and she made the complaint to them that i had never paid her and there was absolutely no truth to that the court okkay petitioner but the support enforcement office is to this day using that same complaint to take my federal and state income taxes and always have the court well no wait a minute mr taken you’ re saying the support enforcement office is taking your federal_income_tax refunds petitioner in letters that i have received from them they are claiming that they are taking them but when i come back and say what have i paid for the year there’s no record of it between ‘87 and ‘94 there is no record of them taking any of my wages which they did do they started in ‘89 they started garnishing my wages but from ‘83 until december ‘87 when she the ex-wife filed this complaint they won’t recognize the payments that i’ve made and this is why they’re taking my income_tax returns sic according to petitioner he claimed overpayments on his tax returns for through but never received a refund check petitioner’s strategy to avoid withholding in petitioner began writing exempt on form_w-4 employee’s withholding allowance certificate which he filed with the railroad using this stratagem petitioner virtually eliminated withholding in significantly reduced withholding in and completely eliminated withholding in at trial petitioner testified that he adopted this strategy out of pure frustration because no one would inform him regarding the -- - disposition of his alleged refunds for prior years respondent’s records respondent introduced a certification under seal attesting to the fact that respondent’s master_file does not include any record of petitioner's having filed a federal_income_tax return for any of the years in issue respondent introduced a second certification under seal attesting to the lack of record of petitioner having filed a federal_income_tax return for any of the years through in contrast respondent introduced certificates under seal reflecting transcripts of account for and years for which the transcripts demonstrate that petitioner filed federal_income_tax returns the transcript for indicates that petitioner claimed an overpayment in the amount of dollar_figure which was refunded on date the transcript for indicates that on date petitioner claimed an overpayment in the amount of dollar_figure which was offset against an outstanding liability on that same date cc the notices of deficiency in date respondent issued separate notices of deficiency to petitioner determining deficiencies in and additions to petitioner’s income taxes for and for each of those years respondent determined that petitioner failed to file an income_tax return and that petitioner received - gross_income in the form of compensation interest and for gambling winnings discussion a petitioner’s status as a nonfiler petitioner testified at trial that he filed a federal_income_tax return for each of the years in issue however we are unable to accept petitioner’s testimony at face value see 87_tc_74 58_tc_560 kropp v commissioner tcmemo_2000_148 at trial petitioner did not offer a retained copy of any such purported return nor did petitioner ever offer a retained copy to respondent during either the examination or pretrial stage of this case indeed petitioner offered nothing more than his own testimony in support of his contention that he filed a return for each of the years in issue in contrast respondent introduced certificates under seal attesting to the lack of record of petitioner having filed a federal_income_tax return for any of the years in issue this evidence coupled with what appears to be a substantial history of nonfiling as well as what we regard as the infinitesimal possibility that respondent or the postal service would lose petitioner’s return for years in a row supports our finding of fact supra that petitioner did not file a federal_income_tax return for any of the years in issue b petitioner’s tax_liabilities sec_1 imposes a tax on the taxable_income of unmarried individuals sec_63 defines taxable_income as applicable to petitioner’s situation as gross_income less the standard_deduction and one personal_exemption sec_61 a defines gross_income to mean all income from whatever source derived specifically including compensation_for services and interest sec_61 given the broad phraseology of sec_61 courts have consistently held that gambling winnings are also includable in gross_income see eg lyszkowski v commissioner tcmemo_1995_235 and cases cited therein affd without published opinion 79_f3d_1138 cir as detailed above petitioner's taxable_income for the years in issue is as follows compensation dollar_figure dollar_figure dollar_figure interest_income gambling winnings big_number gross_income big_number big_number big_number less personal_exemption --big_number --big_number --big_number standard_deduction -big_number -big_number --big_number taxable_income big_number big_number big_number pursuant to sec_1 petitioner’s tax_liabilities for the years in issue are as follows dollar_figure dollar_figure sdollar_figure ke oo oo l a no no a --- - because petitioner did not file income_tax returns for the years in issue petitioner’s tax_liabilities for those years constitute deficiencies in income taxes see sec_6211 in view of the foregoing we hold that petitioner is liable for the deficiencies in income taxes as determined by respondent in the notices of deficiency c additions to tax for failure_to_file as applicable to petitioner sec_6012 a a requires that an income_tax return be filed by every individual who has gross_income equal to or greater than the sum of the standard_deduction and one personal_exemption for an individual who is a calendar-year taxpayer the return is due on or before the day of april following the close of the taxable_year see sec_6072 a sec_6651 imposes an addition_to_tax for failure_to_file a timely return the addition_to_tax may be avoided if the failure_to_file is due to reasonable_cause and not willful neglect reasonable_cause contemplates that the taxpayer exercised ordinary business care and prudence and was nonetheless as acknowledged by respondent petitioner’s net tax_liabilities for the years in issue are as follows tax_liability dollar_figure dollar_figure dollar_figure less withholding by the railroad -412 -big_number --- by belle sioux city net tax_liability big_number big_number big_number - unable to file a return within the prescribed time 469_us_241 sec_301_6651-1 proceed admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite in the present case petitioner failed to file income_tax returns for the years in issue notwithstanding the fact that his gross_income far exceeded the threshold_amount that triggered the filing requirement for each year petitioner offered no evidence whatsoever that would support a finding that his failure_to_file was due to reasonable_cause and not willful neglect in view of the foregoing we hold that petitioner is liable for the additions to tax under sec_6651 as determined by respondent in the notices of deficiency d additions to tax for failure to pay and sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on a return on or before the date prescribed for payment of such tax the addition_to_tax may be avoided if the failure to pay is due to reasonable_cause and not sec_6651 provides that in the case of any return made by the commissioner under sec_6020 such return shall be treated as the return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 applies in the case of any return the due_date for which determined without regard to extensions is after date see taxpayer bill of right sec_2 publaw_104_168 110_stat_1475 thus sec_6651 applies only to petitioner’s and returns willful neglect reasonable_cause contemplates that the taxpayer exercised ordinary business care and prudence in providing for payment of the taxpayer’s tax_liability and was nonetheless unable to pay the tax or would suffer an undue_hardship if the tax were paid within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite in the present case petitioner paid only a relatively small portion of his tax_liability for and failed to pay any of his tax_liability for petitioner offered no evidence whatsoever that would support a finding that his failure to pay was due to reasonable_cause and not willful neglect in view of the foregoing we hold that petitioner is liable for the additions to tax under sec_6651 as determined by respondent in the notices of deficiency be additions to tax for failure to pay estimated_tax sec_6654 imposes an addition_to_tax for failure to pay estimated_tax as applicable herein imposition of the addition is mandatory whenever prepayments of tax either through withholding or the making of estimated quarterly tax_payments during the course of the taxable_year do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 - 75_tc_1 thus in the present case we need not address any issue relating to reasonable_cause and lack of willful neglect extenuating circumstances are simply irrelevant see 33_tc_1071 see also grosshandler v commissioner supra pincite in the present case petitioner failed to pay estimated_tax for any of the years in issue moreover only a negligible portion of petitioner’s tax_liability for was paid through withholding only a relatively small portion of petitioner’s tax_liability for was paid through withholding and none of petitioner’s tax_liability for was paid through withholding in view of the foregoing we hold that petitioner is liable for the additions to tax under sec_6654 as determined by respondent in the notices of deficiency f jurisdiction over the crediting of alleged overpayments as we understand his argument petitioner contends that his federal tax refunds for through were intercepted and applied against child_support_obligations for through that he did not owe because in petitioner’s view his refunds we should not be understood to imply that petitioner had reasonable_cause or that there were any extenuating circumstances relating to petitioner’s failure to pay estimated_tax factually the record does not fully support petitioner’s contention for through were improperly intercepted those refunds are now available to satisfy his liabilities for the years in issue sec_6402 provides in part as follows sec_6402 offset of past--due support against overpayments --the amount of any overpayment to be refunded to the person making the overpayment shall be reduced by the amount of any past-due_support owed by that person of which the secretary has been notified by a state the secretary shall remit the amount by which the overpayment is so reduced to the state collecting such support to the extent that petitioner may be seeking to invoke the overpayment jurisdiction of this court see sec_6512 it is clear that we have no jurisdiction under that section to restrain or review any credit or reduction made by the secretary under sec_6402 see sec_6512 see also sec_6402 e which bars any court of the united_states including this court from hearing any_action that is commenced to restrain or review a reduction authorized by sec_6402 ’ columbus v commissioner tcmemo_1998_60 affd without published opinion 162_f3d_1172 cir to the extent that petitioner may be seeking to minimize his liabilities for the years in issue it is equally clear that we ’ sec_6402 was redesignated sec_6402 by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_779 sec_6402 e prior to redesignation applies to refunds payable under sec_6402 on or before date see rra sec d 112_stat_781 lack jurisdiction to restrain or review any credit or reduction made by the secretary under sec_6402 further payments are not taken into account in determining redetermining the commissioner t commissioner t c x do not serve of sec_6211 c amount of a deficiency see memo payments made by to reduce the ‘deficiency’ within reviewed and adopted as the report of the small division in order to give effect to the foregoing see sec eg e with exceptions not relevant to the present case or logan v clarke vv a taxpayer the meaning tax case decision will be entered for respondent
